Citation Nr: 1202172	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  10-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for right hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from January 1969 to September 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2009 the Veteran presented testimony (that included the hearing loss issue) at a hearing before RO personnel.  In correspondence received in September 2011 the Veteran indicated that he did not desire a Board hearing on these matters.


FINDINGS OF FACT

1.  The Veteran had bilateral hearing loss (for VA purposes) during service.

2.  A right hand disability was not shown in service or within a year of discharge from service, and neither competent medical evidence, nor competent and credible lay evidence, establishes a nexus or link between the Veteran's right hand disability and his active military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  A chronic right hand disability was not incurred in or aggravated by active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen and grant the Veteran's claim of service connection for bilateral hearing loss, any deficiency as to VA's duties to notify and assist, as to that issue, consistent with Kent v. Nicholson, 20 Vet. App. 1 (2006), or as to compliance with the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

As for the right hand disability claim, the Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in October 2009 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the October 2009 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was completed prior to the initial AOJ adjudication of the claim, such notice was compliant with Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  In June 2009 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is more than adequate.  The June 2009 VA examiner elicited information concerning the Veteran's military service, and the opinion considered the pertinent evidence of record, and included a specific reference to the Veteran's service treatment records.  A supporting rationale for the opinion was provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  In this regard, while the Board observes that at the June 2009 VA examination the Veteran mentioned that he had been told by a physician in the 1980s that he had arthritis of the right hand, the Veteran did not identify, in response to an October 2009 RO VCAA letter, any such treatment records.  In correspondence received in November 2009 the Veteran indicated that he had no further evidence or information to submit.

In short, VA's duties to notify and assist are met, and the Board will address the merits of the claims.

Applicable Laws-Service connection

Service connection is warranted if it is shown that a veteran has a disability resulting from an injury incurred or a disease contracted in active service, or for aggravation of a preexisting injury or disease in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for arthritis may be presumed, subject to rebuttal, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Hearing loss

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  For claims filed after August 29, 2001, such as the claim on appeal, material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The determination of whether the Veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

A November 2006 rating decision denied service connection for bilateral hearing loss on the basis that included the fact that a current hearing loss disability for VA purposes was not shown.  The Veteran did not appeal the November 2006 decision and it became final.  38 U.S.C.A. § 7105.  A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  A March 2008 rating decision reopened the Veteran's hearing loss claim but denied the claim on the merits.

Subsequent to the November 2006 RO denial the Veteran has submitted VA records, including a November 2009 VA audiological examination, reflecting bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  The Board finds that the evidence of current hearing loss disability pertains to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim.  In short, the Board finds, as did the RO, that new and material evidence has been received to reopen the claim.

The Veteran's DD Form 214 reflects that his military occupational specialty was light weapons infantry.  The Veteran asserts that he was exposed to both small arms fire and artillery fire (while next to a 155mm Howitzer unit) during service, including while serving in combat in Vietnam.

The Veteran's April 1968 service entrance examination noted that the Veteran's ears were normal; audiological testing did not reveal hearing loss for VA disability purposes.

The Veteran's September 1970 service separation examination report noted that the Veteran's ears were normal on physical examination; audiological testing was undertaken (the Board notes that a record identified as "ASA 1951" is associated with the Veteran's service treatment records).  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
30
30
25
LEFT
35
30
20
30
30

The Board notes that the Veteran had normal hearing upon entrance to service, and, both left ear and right ear hearing loss, for VA purposes, was shown on the September 1970 service separation examination.  The Board notes that in January 2008, a VA audiologist indicated that the separation examination listed hearing within normal limits in both ears.  It appears, however, that the audiologist did not consider that the testing was reported in ASA units and did not consider the results as converted to ISO units.  As such, the January 2008 examination and opinion regarding hearing loss has no probative value.  Current bilateral hearing loss has been shown, and the Veteran has complained of hearing problems since service.  As such, service connection for left and right ear hearing loss is warranted.

Right hand disability

The Veteran asserts that he has a right hand disability related to an accident that occurred during service.  The Board observes that the Veteran is service-connected for residuals of a right upper extremity gunshot wound with comminuted humerus fracture and neurological impairment, to include numbness and decreased sensation in the right hand, under Diagnostic Codes 5305-8515.

A February 1970 service treatment record reveals that the Veteran injured his right hand when a tank pushed over a tree which in turn struck the Veteran on the right hand.  Right hand swelling was noted with tenderness over the 1st metacarpal area; there was no loss in range of motion.  X-rays revealed no fractures.  The impression was a bruise of the right hand.  The Veteran was able to return to duty.  The Veteran's September 1970 service separation examination noted no right hand disability.

At a June 2009 VA examination, the Veteran stated that his right hand had been casted during service after a tree had fallen on it.  He also stated that he had received sutures in his right thumb.  The Veteran indicated that he had right hand pain and decreased right hand gripping ability.  The examiner indicated that following a review of the Veteran's service treatment records he could find no indication of a right hand fracture or of the suturing of any lacerations.  The examiner noted that the Veteran's complaint of right hand numbness was likely related to his right upper extremity gunshot wound.  Physical examination of the right hand revealed that the Veteran had limitation of motion of the fingers and had difficulty opposing his fingers to his thumb.  The examiner stated, in pertinent part, as follows:

The current complaints of right hand arthritis are less likely as not related to the veteran's contusion/bruise during service.  A contusion/bruise is self-limiting and did not require further care as demonstrated in the [service treatment records].  According to the [service treatment records], no fracture was identified by x-ray.  The veteran returned to duty without sequelae.  This is more likely a condition of age and attrition.

The Board observes that while the Veteran sought treatment for right hand pain during service, right hand arthritis (or any other chronic right hand disability) was not demonstrated during active service or within the first year of discharge from such service.  In fact, right hand arthritis was not shown until years following service, and the June 2009 VA examiner specifically concluded that the Veteran's right hand disability was not related to his military service.  As such, service connection for right hand disability is not warranted.  As noted above, service connection has been granted for residuals of a right upper extremity gunshot wound, to include neurological impairment associated with the right hand.  As such, to the extent that the VA examination in June 2009 noted complaints of right hand numbness, that symptom is part of the already service-connected right upper extremity disability and not for consideration in this case.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing right hand problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Veteran is not competent to say that any symptoms he may have experienced in service were of a chronic nature to which arthritis may be attributed.  Moreover, a lay person, such as the Veteran, is not medically qualified to establish a matter that requires medical knowledge, such as establishing the etiology of his right hand arthritis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

As such, the criteria for service connection for right hand disability, including arthritis, have not been met, and the Veteran's claim is denied.

To the extent that the Veteran may be claiming right hand disability as a result of combat, the Board notes that the provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that the Veteran must submit medical evidence of a causal relationship between his current condition and service.  Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, even assuming combat status, the Veteran must provide satisfactory evidence of a relationship between his service and right hand disability.  38 U.S.C.A. § 1154(b).  He has not done so in this case.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the right hand claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for right hand disability is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


